Citation Nr: 0421158	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vascular/coronary 
artery disease.

2.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for 
vascular/coronary artery disease and residuals of a stroke.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case the veteran contends that he developed a stroke 
and heart attack that was, at least in part, attributable to 
service connected post-traumatic stress disorder (PTSD).  In 
a statement dated in July 2001, William Campbell McLain, III, 
M.D., wrote that the PTSD "undoubtedly" contributed to the 
development of vascular disease with resultant stroke and 
heart attack.  However, Dr. McLain based his opinion on the 
veteran's report that psychiatrists and psychologists had 
told him that PTSD had been present for at least 30 years.  
On VA psychiatric examination in January 2002, the examiner 
noted that there was no record of prior psychiatric 
treatment.  The Board's review of the record also fails to 
disclose records of earlier psychiatric treatment or any 
reported finding that PTSD had been present for 30 years.  

In August 2002, the veteran asked another physician in the 
same practice with Dr. McLain, to sign a statement saying 
that it was his firm belief that his problems related to the 
heart condition and stroke are more likely related to the 
stress and anxiety associated with the post-traumatic stress 
disorder.  In response, the doctor opined that he did "not 
think there was any doubt that his stress problems play a 
role in [the veteran's] illnesses."  However, he did not 
specify that role.  

A VA examination is needed to obtain an opinion that is the 
product of a review of the complete record.

Where a veteran reports statements made to him by doctors, VA 
has a duty to inform him of the need to obtain statements 
from those doctors.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  VA has elaborated that it will inform claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  The claims folder does not show that the 
veteran has received this notice, although his representative 
reported in July 2001 that the provisions of "VCAA 2000" 
had been explained to the veteran and he had no additional 
evidence to submit.  However, the veteran did submit 
additional evidence.  Since this claim is being remanded for 
other reasons, it is appropriate to ensure that notice 
requirements are fully met.

Accordingly, this case is remanded for the following:

1.  The RO or AMC should provide the 
veteran with the notice required by 
38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  The RO or AMC should invite 
the veteran to submit statements from the 
psychologists and psychiatrists who told 
him that his PTSD had been present for 
over 30 years.

2.  The RO or AMC should ask the veteran 
to report all psychiatric treatment 
received prior to January 2002.  The RO 
or AMC should take the necessary steps to 
obtain records of such treatment.  

3.  The RO or AMC should provide the 
veteran with an appropriate examination 
to determine the relationship between the 
service connected PTSD and his vascular 
disease, stroke, and heart attack.  The 
examiner should review the claims folder 
and note such review in the examination 
report, or in an addendum to the report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that PTSD caused, contributed to 
cause, or permanently aggravated the 
veteran's vascular disease, stroke, or 
myocardial infarction.  The examiner 
should provide a rationale for these 
opinions.

4.  The RO or AMC should then re-
adjudicate the veteran's claims, and if 
any benefit remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




